Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed November 23, 2020 has been entered.  Claims 2-21 are pending in this application and examined herein.

       Information Disclosure Statements
The Examiner acknowledges receipt of the lengthy information disclosure statements filed _March 5, 2021 and February 11, 2022_ citing a total of _361_ references.  There is no requirement that applicants explain the materiality of English language references.  However the cloaking of a clearly relevant reference in a long list of references may not comply with applicants’ duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.  An applicant’s duty of disclosure of material and information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner.  Accordingly, the Examiner has considered these references in the same manner as references encountered during a normal search of Office search files; see MPEP 609.05(b).  See also MPEP section 2004, paragraph 13.


Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14, 16 and 19 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) The dependency of claim 14 appears to be in error.  At present the term “the particles” in this claim lacks proper antecedent basis.  For purposes of examination, claim 14 will be treated as dependent upon claim “13”.
b) In claim 16, the scope of the term “cooling process parameters” is uncertain, i.e. this can refer to virtually any condition of the powder, any apparatus used during cooling of the powder, or any atmosphere employed during cooling.  Further the word “controlling” is not limited to any particular manner of control.  Clarification is required as to what methods are (or conversely are not) within the scope of this claim.
c) The dependency of claim 19 appears to be in error. At present the term “the determined composition” lacks proper antecedent basis.  For purposes of examination, claim 19 will be treated as dependent upon claim “18”.

			Rejections – 35 U.S. C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2019/0218650) in view of Phillips et al. (U.S. Patent 6,689,192). [Note that the filing date of Subramanian was prior to the earliest priority date of the present application].
Subramanian discloses providing a titanium material to a microwave plasma torch and subjecting that material to a microwave plasma to form spherical titanium powder.  Subramanian does not specify using nitrogen in the plasma as required by the instant claims.  Phillips is directed to producing spherical metal particles in a microwave plasma, i.e. is in a similar field of endeavor as Subramanian.  Phillips indicates it was known in the art, at the time of filing of the present invention, to employ nitrogen gas in the plasma in such a process, i.e. this will result in a plasma that is non-oxidizing with most metals.  See Philips col. 8, ll. 5-10.  Also note that Phillips col. 7, l. 19 indicates Ti can be produced using the process disclosed in that patent.  Therefore, the combined disclosures of Subramanian and Phillips are held to suggest a method as presently claimed.
With respect to claim 3, Subramanian uses titanium powder.  With respect to claims 4 and 15, while Subramanian does not specify the size distribution of the material used therein, Subramanian para. [0017] indicates that the powder produced may have an average diameter of 10-150 µm; thus to employ starting materials of about that same size (as presently claimed) would be the simplest manner of conducting the prior art process.  With respect to claim 5, the amount of the titanium in the prior art may be > 99%, i.e. commercially pure titanium; see Subramanian para. [0016].  With respect to claim 6, Subramanian para. [0029] discloses a hydride-dehydride process as claimed.  With respect to claim 7, Subramanian employs argon as the plasma gas; see Subramanian para. [0032].  With respect to claim 8, the temperature range claimed is precisely the same as that of Subramanian para. [0031].  

With respect to claim 14, the various regions of the powders produced in the prior art will inherently have microstructures.  With respect to claims 16 and 17, Subramanian para. [0034-0035] discloses controlling gas flow rates and cooling rates.  With respect to claims 18 and 19, the disclosure of various compositions in Subtamanian para. [0016] suggests that the prior art determines the composition of the feedstock, and the “desired” microstructure of claim 19 may encompass any microstructure formed in the prior art process.  With respect to claim 20, an embodiment where the size distribution does not change would be the simplest form of the prior art process.
Thus, the combined disclosures of Subramanian et al. and Phillips et al. would have suggested a method as presently claimed to one of ordinary skill in the art. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. in view of Phillips et al., as above, and further in view of Imam et al. (US 2012/0051962).
Neither Subramanian nor Phillips, discussed supra, specify collecting powder in sealed drums in an inert atmosphere.  However, titanium powder is known to be highly reactive (see Imam para. [0016]) and spherical powder having a large surface area would be even more reactive.  To prevent reaction with oxygen, Imam places the titanium powder in a glove box with a protective inert gas atmosphere; see Imam para. [0022].  Given the known reactivity of titanium powder, it would have been considered an obvious expedient for one of skill in the art, having produced spherical powder by the method taught by the combination of Subramanian et .

	   		    Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov
Claims 2-6, 11-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,639,712 in view of Philips et al.
The ‘712 claims are directed to a method that includes feeding metal particles of, e.g. titanium in to a microwave plasma where they melt and form spheroidized powders, in a manner substantially the same as that presently claimed.  The size ranges of instant claims 4, 12 and 15 are within the scope of ‘712 claims 2, 17 and 20.  Claim 24 of the ‘712 patent recites HDH as in instant claim 6.  Claims 11, 13 and 14 are substantially the same as ‘712 claims 16, 18 and 19.  The recitation of a composition in e.g. ‘712 claim 4 suggests determining the composition as in instant claim 18, and the ‘712 claims recite specific microstructures formed as in claim 19.  With respect to instant claim 20, an embodiment where the size distribution does not change would be the simplest form of the method of the ‘712 claims.
The ‘712 claims do not specify using nitrogen in the plasma as required by the instant claims.  Phillips is directed to producing spherical metal particles in a microwave plasma, i.e. is in a similar field of endeavor as the process claimed in the ‘712 patent.  Phillips indicates it was known in the art, at the time of filing of the present invention, to employ nitrogen gas in the plasma in such a process.
Therefore, in view of the disclosure of Phillips et al., the method as presently claimed cannot be said to be patentably distinguishable from the method as defined in the claims of the ‘712 patent.

Claims 7-10 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,639,712 in view of Phillips et al. and Subramanian et al.
.

Claims 2-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,987,735 in view of Phillps et al. 
The instant claims and those of the ‘735 patent are directed to substantially the same series of process steps, performed in the same order using substantially the same materials, resulting in substantially the same spheroidized powders in both instances except that the ‘735 claims do not specify using nitrogen in the plasma as required by the instant claims.  Phillips is directed to producing spherical metal particles in a microwave plasma, i.e. is in a similar field of endeavor as the process claimed in the ‘735 patent.  Phillips indicates it was known in the art, at the time of filing of the present invention, to employ nitrogen gas in the plasma in such a process.  
Therefore, in view of the disclosure of Phillips et al., the method as presently claimed cannot be said to be patentably distinguishable from the method as defined in the claims of the ‘735 patent.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,639,712 or over claims 1-24 of U.S. Patent No. 10,987,735, either of which in view of Phillips et al and further in view of Imam et al.
The methods claimed in the ‘712 and ‘735 patents, when modified as suggested by Phillips, result in methods substantially in accord with the instant claims for reasons indicated in items 10 and 12 supra.  The ‘712 and ‘735 claims do not recite collecting powder in sealed drums in an inert atmosphere as required by instant claim 21. Imam indicates it was known in the art to prevent reaction of titanium powder with oxygen by placing the titanium powder in a glove box with a protective inert gas atmosphere; see Imam para. [0022].  Given the known reactivity of titanium powder, it would have been considered an obvious expedient for one of skill in the art, having produced spherical powder by the method specified in the ‘712 or ‘735 claims (as modified by Phillips et al.), to protect that powder by keeping it in a protective atmosphere as disclosed by Imam et al.

			   Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 17, 2022